Citation Nr: 9918975	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-23 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right leg scarring from 
a traumatic injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel






INTRODUCTION

The veteran had active service from October 1956 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for right leg scarring from a traumatic injury.  In August 
1998, the Board remanded the veteran's appeal for further 
development to allow for review of the veteran's case by his 
accredited representative.  

By rating decision in January 1999, the RO granted the 
veteran's claim for service connection for residuals of a 
left ankle contusion and cellulitis with assignment of a 
noncompensable evaluation.  The January 1999 decision 
represented a full grant of benefits sought with respect to 
the veteran's claim of entitlement to service connection for 
a left ankle contusion and cellulitis.  As the veteran did 
not express disagreement with the "down-stream" issue of 
the percentage evaluation assigned, that issue is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); see also Holland v. Gober, 10 Vet. App. 433, 435 
(1997) (per curiam).


FINDING OF FACT

The claim of entitlement to service connection for right leg 
scarring from a traumatic injury is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for right leg 
scarring from a traumatic injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain no complaints, 
opinions or diagnoses of any traumatic injury or scar of the 
right leg.  The service medical records do contain records of 
treatment for a left ankle abrasion, which progressed to 
cellulitis in March 1957.  The veteran's separation medical 
examination dated in May 1959 indicated no abnormalities of 
the lower extremities or skin.  

In September 1996, the veteran filed an initial claim for VA 
benefits for service connection for a scar on the right leg 
from traumatic injury in service.  

In his VA Form 9, substantive appeal, received in September 
1997, the veteran requested a hearing before a Member of the 
Board at the RO.  A hearing was scheduled for June 1998 and 
rescheduled later in the same week, but the veteran canceled 
both hearings.  

In August 1998, the Board remanded the veteran's appeal for 
further development to allow for review of the veteran's case 
by his accredited representative.  The veteran's 
representative provided a statement, dated in May 1999.  

By letter dated in September 1998, L.S.B., M.D., stated that 
the veteran suffered from chronic pain in his right ankle.  
The veteran provided a history of an injury during service 
with subsequent pain, aching and cellulitis in the affected 
ankle/leg.  Dr. L.S.B. stated that the chronic pain the 
veteran experienced was more likely than not related to the 
injury suffered during service.  

A VA examination was conducted in November 1998 and the 
examiner noted review of the veteran's medical records.  The 
veteran stated that he injured his right leg in 1956 or 1957, 
during service.  

The veteran reported that he was "horsing around" and hit 
his ankle against a metal bar.  The veteran indicated that a 
cast was put on the right ankle for a few days, following 
which he was hospitalized with an infection in the area of 
the wound.  He stated that he returned to full duty.  
The veteran indicated that his service medical records 
reported an injury to the left ankle, but that was incorrect.  
He reported that he had no symptoms in the right ankle until 
approximately ten years prior to the examination, but had 
sought no medical treatment for the pain.  

On physical examination, the right ankle had no swelling, 
warmth, tenderness, discoloration, or erythema, and no scar.  
However, the examiner noted a small nontender soft tissue 
fullness directly on the left ankle, and a very old, barely 
visible scar on the left ankle.  Range of motion of both 
ankles was full.  The examiner noted that the veteran's 
service medical records contained several treatment notes, 
including an X-ray for an injury to the left ankle in 
February 1957.  The examiner provided no diagnosis with 
reference to the right ankle and indicated that the veteran 
did not have a significant problem with either ankle.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1998).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In the instant case, the veteran has submitted evidence of 
current right ankle pain.  The statement of Dr. L.S.B. 
indicated that the veteran suffered from chronic pain of the 
right ankle.

However, there is no evidence of any injury to the right 
ankle during service.  The veteran's service medical records 
contain no complaints, treatment, opinions, or diagnoses of 
any right ankle pain or pathology.  The veteran stated, at 
the November 1998 examination, that the service medical 
records' report of a left ankle injury is in error and, in 
fact, the inservice injury was to the right ankle.  However, 
the Board notes that the veteran's original claim, also 
included residuals of a contusion and cellulitis of the left 
ankle, for which service connection was granted by the RO in 
January 1999.  In addition, the VA examiner noted residuals 
on the left ankle, including a scar and soft tissue fullness 
of the left ankle, consistent with the injury reported to the 
left ankle in the veteran's service medical records.  

In addition, although Dr. L.S.B. stated that the veteran's 
chronic pain of the right ankle was more likely than not 
related to the injury in service, the Board finds this 
opinion has no probative weight.  The Board is not bound to 
accept the veteran's uncorroborated testimony as to medical 
incurrence or causation, nor to accept the opinions of 
physicians based on the veteran's recitation of medical 
history.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As there is no medical evidence of record to support the 
reported history, the opinion based upon it has no probative 
value.  See. LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Without evidence of inservice 
occurrence and competent, probative, medical evidence of a 
nexus between any incident of service and current pathology, 
the veteran's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

As the veteran's claim for service connection for right leg 
scarring from a traumatic injury is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for right leg scarring from 
a traumatic injury, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

